DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, with claims 11-15 being withdrawn from consideration.  

Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 16-20 in the reply filed on 4/20/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoue et al. (US Publication No. 2014/0039519).
Takahashi teaches:
Re claim 1.  A robotic surgical system, comprising:
a controller (calculation processing unit 40, Figure 3); 
a surgical instrument supporting an end effector (surgical instrument device 1 and surgical instrument 32, Figure 2A); 
at least one connector member coupled to the end effector and movable to operate the end effector (driving rod 34, Figure 2A); 
memory operably coupled to the controller and configured to maintain reference data of the at least one connector member (storage unit 45, Figure 3; and paragraphs [0088-0089 and 0096]); and 
a position sensor operably coupled to the at least one connector member and disposed in electrical communication with the controller, the position sensor coupled to a rotatable drive member, the position sensor configured to register real-time data of the at least one connector member based on movement of the rotatable drive member and communicate the real-time data to the controller, the reference data and the real-time data each including data of a linear deformation of the at least one connector member (encoder 38, Figures 2A and 3; and paragraphs [0081, 0086-0089, and 0096]: the decoder 38 and storage unit 45 are used to detect the elongation and contraction amount of the driving rod 34.), 
wherein the controller is configured to compare the real-time data to the reference data and provide an output signal in response to a comparison of the real-time data to the reference data (reference amount difference calculating unit 43, and application force calculating unit 44, Figure 3; and paragraphs [0088-0089 and 0094]).

Re claim 3.  Wherein the position sensor includes a plurality of sensors, and the at least one connector member includes a plurality of connector members, each of the plurality of connector members operably coupled to at least one of the plurality of sensors (Figure 1 illustrates plural surgical instrument devices 1).

Re claim 4.  Wherein the controller is operably coupled to at least one motor, the controller configured to communicate with the at least one motor to adjust an amount of tension in the at least one connector member in response to the output signal (motor 37, Figures 2A and 3).

Re claim 5.  wherein the controller is configured to provide the output signal in response to at least one event (calculation processing unit 40, Figure 3 provides output in response to having data to output.).  

Re claim 6. Wherein the at least one event includes at least one of: 
a first use of the surgical instrument; 
a use of the surgical instrument subsequent to the first use of the surgical instrument (calculation processing unit 40, Figure 3 provides output in response to having data to output, which occurs when the surgical instrument is used.); 
a user initiated command; or 
an expiration of at least one time period.

Re claim 7.  Wherein the reference data includes at least one of: 
a property of the at least one connector member (paragraphs [0095-0096]: conversion constant); 
a force applied to the at least one connector member; 
a number of uses of the at least one connector member; or 
an age of the at least one connector member.

Re claim 8.  Further including a drive tab supported on the rotatable drive member, the rotatable drive member coupled to a motor disposed in electrical communication with the controller, the at least one connector member secured to an instrument tab, the drive tab and the instrument tab being engagable to manipulate the end effector as the drive tab moves along the rotatable drive member in response to actuation of the motor (drive block 36b, ball screw 36a, motor 37, calculation processing unit 40, fitting portion 31b, Figure 2A; connection portion 32d, Figure 2B further illustrates the portion corresponding to the claimed instrument tab).

Re claim 9.  Wherein the rotatable drive member and the drive tab are threadably engaged, the drive member being rotatable to move the drive tab axially along the rotatable drive member (paragraph [0073]).

Re claim 16.  A robotic surgical system, comprising: 
a controller (calculation processing unit 40, Figure 3); 
a surgical instrument supporting an end effector (surgical instrument device 1 and surgical instrument 32, Figure 2A); 
at least one connector member coupled to the end effector and movable to operate the end effector (driving rod 34, Figure 2A); 
memory operably coupled to the controller and having reference data of the at least one connector member stored thereon (storage unit 45, Figure 3; and paragraphs [0088-0089 and 0096]); 
a rotatable drive member (ball screw 36a, Figure 2A); and 
a position sensor operably coupled to the at least one connector member and the rotatable drive member, the position sensor configured to register real-time data of the at least one connector member based on rotational movement of the rotatable drive member, the position sensor configured to communicate the real-time data to the controller so that the controller can provide an output signal based on a comparison of the real-time data to the reference data (encoder 38, Figures 2A and 3; and paragraphs [0081, 0086-0089, and 0096]: the decoder 38 and storage unit 45 are used to detect the elongation and contraction amount of the driving rod 34.).

Re claim 17.  Wherein the position sensor includes a plurality of sensors, and the at least one connector member includes a plurality of connector members, each of the plurality of connector members operably coupled to at least one of the plurality of sensors (Figure 1 illustrates plural surgical instrument devices 1).

Re claim 18.  Wherein the controller is operably coupled to at least one motor, the controller configured to communicate with the at least one motor to adjust an amount of tension in the at least one connector member in response to the output signal (motor 37, Figures 2A and 3).

Re claim 19.  Further including a drive tab supported on the rotatable drive member, the rotatable drive member coupled to a motor disposed in25PATENT APPLICATION Attorney Docket: electrical communication with the controller, the at least one connector member secured to an instrument tab, the drive tab and the instrument tab being engagable to manipulate the end effector as the drive tab moves along the rotatable drive member in response to actuation of the motor (drive block 36b, ball screw 36a, motor 37, calculation processing unit 40, fitting portion 31b, Figure 2A; connection portion 32d, Figure 2B further illustrates the portion corresponding to the claimed instrument tab).

Re claim 20.  Wherein the rotatable drive member and the drive tab are threadably engaged, the drive member being rotatable to move the drive tab axially along the rotatable drive member (paragraph [0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US Publication No. 2014/0039519) as applied to claim 1 above, and further in view of Shelton, IV et al (US Publication No. 2016/0256184).
The teachings of Inoue have been discussed above. Inoue fails to specifically teach: (re claim 2) further including a force sensor operatively coupled to the controller.
Shelton teaches, at Figures 38-40, and paragraph [410], including a force sensing load cell in such surgical instruments to determine whether a cutting edge is sufficiently sharp.  
In view of Shelton’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Inoue, (re claim 2) further including a force sensor operatively coupled to the controller; since Shelton teaches including a force sensing load cell in such surgical instruments to determine whether a cutting edge is sufficiently sharp.  

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664